Citation Nr: 0718780	
Decision Date: 06/22/07    Archive Date: 07/03/07

DOCKET NO.  05-14 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for bilateral pes 
planus.

2.  Entitlement to service connection for a bilateral wrist 
condition.

3.  Entitlement to service connection for a right leg stress 
fracture.

4.  Entitlement to service connection for a low back 
disability.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Shonk, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1981 to June 
1990.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Reno, Nevada.  It is noted that 
initially 14 issues were on appeal (as reflected in a July 
2006 supplement statement of the case); however, in an August 
2006 submission, the veteran clarified that she only wished 
to continue the appeal concerning the issues on the cover 
page of this decision.  

In November 2004, the veteran testified at a personal hearing 
at the RO, and the transcript is of record.  Also, it is 
noted that the Board received some evidence after the 
veteran's appeal was certified, namely some additional 
service medical records and medical evidence related to the 
veteran's low back.  As described below, the low back issue 
is remanded and thus the RO will have an opportunity to 
consider any relevant evidence at that time.  The service 
medical records, however, do not contain any pertinent 
information regarding the remaining issues on appeal.  

The issue of service connection for a low back disability is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  Since a March 1990 rating decision that initially denied 
a claim of service connection for bilateral pes planus, VA 
received medical evidence contemplating an etiological 
relationship between pes planus and service, which is new and 
material.  

2.  The probative and competent evidence is at least in 
equipoise concerning a nexus between current bilateral pes 
planus and military service.

3.  Recent VA examination shows that the veteran's wrists are 
clinically normal, and that she does not suffer from a 
current disability related thereto.

4.  Recent VA examination shows that the veteran does not 
suffer from a stress fracture of the right leg.  


CONCLUSIONS OF LAW

1.  The RO's March 1990 decision that denied a claim of 
service connection for bilateral pes planus is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.1103 
(2006).

2.  New and material evidence has been received the March 
1990 decision, and the claim is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2006).

3.  Bilateral pes planus is attributable to service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2006).   

4.  Service connection is not warranted for a bilateral wrist 
disability.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 
3.303 (2006).   

4.  Service connection is not warranted for a right leg 
stress fracture.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 
3.303 (2006).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to assist

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2006).  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  See 38 C.F.R. § 3.159.  These 
notice requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability; 
a connection between the veteran's service and the 
disability; degree of disability; and the effective date of 
any award of benefits.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  Such notice must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits is issued by the agency of original jurisdiction.  
Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

In April 2003, June 2003, and May 2005 letters, the veteran 
was advised of the evidence necessary to substantiate a claim 
of service connection-particularly that the evidence should 
show she had an injury or disease in service, a current 
disability, and a relationship between the in-service disease 
or injury and a current disability.  In a March 2006 letter, 
the veteran received notification in compliance with Dingess, 
which told her how VA determines a disability rating and 
effective date.  The May 2005 letter pointedly asked the 
veteran to provide any relevant evidence that pertained to 
her appeal.  

All of the letters told the veteran what evidence VA would 
obtain and what information and evidence she should provide.  
The veteran was notified that VA was responsible for getting 
relevant records from a Federal agency and that VA would make 
reasonable efforts to get records not held by a Federal 
agency like private treatment records upon appropriate 
identification of such by the veteran.  

In view of the foregoing, VA sufficiently gave notice to the 
veteran regarding the evidence needed to substantiate his 
claim, the avenues by which she might obtain such evidence, 
and the allocation of responsibilities between her and VA in 
obtaining such evidence.  See Beverly v. Nicholson, 19 Vet. 
App. 394, 403 (2005); see also Mayfield v. Nicholson, 19 Vet. 
App. 103, 109-12 (2005) (Mayfield I) rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006).  

In terms of any timing error, the RO issued a July 2006 
supplemental statement of the case (SSOC) following all of 
the notification letters.  See Mayfield v. Nicholson, 20 Vet. 
App. 537, 541 (2006) (recognizing that a timing-of-notice 
error, as determined in Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006), can be cured by a readjudication following 
notification, and a SSOC can constitute a readjudication).  
Thus, any timing-of-notice error in this case has been cured.  

Importantly, the appellant has been given an essential 
opportunity to advance her claims.  Overton v. Nicholson, 20 
Vet. App. 427, 438 (2006) (recognizing that a review of the 
entire record, in relation to 38 U.S.C.A. § 7104(a), and 
examination of various predecisional communications, can 
assist in determining whether the veteran had been "afforded 
a meaningful opportunity to participate in the 
adjudication"). 

Next, the VCAA requires VA to assist the claimant in 
obtaining evidence necessary to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4).  In this case, the 
veteran's service medical records are of record, as are VA 
treatment records from the Las Vegas facility.  The RO also 
obtained numerous private medical records.  It appears that 
all relevant records have been obtained.  Additionally, the 
veteran had a VA examinations in October 2003 and June 2006, 
which sufficiently addressed the medical questions posed in 
this appeal.  See 38 C.F.R. § 3.159(c)(4).  

No prejudice results in proceeding with the issuance of a 
final decision in this case.  Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).

For all of these reasons, VA has fulfilled its duties to the 
veteran under the VCAA.

Legal standards

Generally, an unappealed Board denial is final under 38 
U.S.C.A. § 7104(b), and the claim may only be reopened 
through the receipt of "new and material" evidence.  If new 
and material evidence is presented or secured with respect to 
a claim that has been disallowed, VA must reopen the claim 
and review its former disposition.  38 U.S.C.A. § 5108; see 
Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).

New and material evidence means existing evidence that by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  38 C.F.R. § 3.156(a).  New and material evidence 
can be neither cumulative nor redundant of the evidence of 
record at the time of the last prior final denial of the 
claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  Id.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Regulations also 
provide that service connection may be granted for a 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability is due to disease or injury which was incurred in 
or aggravated by service.  38 C.F.R. § 3.303(d).  

Claimants are presumed to have been in sound condition when 
examined, accepted, and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that the injury or disease in question existed 
prior to service and was not aggravated by such service.  38 
U.S.C.A. §§ 1111, 1137.  Only such conditions as are recorded 
in entrance examination reports are to be considered as 
"noted."  Crowe v. Brown, 7 Vet. App. 238, 245 (1994).  The 
Court has recently held that the presumption of soundness may 
only be rebutted where there is clear and unmistakable 
evidence that the condition both preexisted service and was 
not aggravated by service.  See Cotant v. Principi, 17 Vet. 
App. 116 (2003).  Further, a preexisting injury or disease 
will be considered to have been aggravated by active service 
where there is an increase in disability during service, 
unless there is clear and unmistakable evidence that the 
increase in disability is due to the natural progress of the 
disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  

Feet

As shown below, service connection is warranted for bilateral 
pes planus.  

The veteran's service medical records contain a January 1981 
entrance examination that was clinically normal except for a 
scar on the left leg.  On a January 1981 Report of Medical 
History, the veteran reported that her only problems had been 
cyst and recent gain or loss of weight.  In March 1982, the 
veteran complained of pain to the left heel, and it bothered 
her to put pressure on it.  Physical examination found 
tenderness os calcis left, and the veteran was prohibited 
from running, marching, or jumping.  The physical profiled 
reflected stress reaction, left heel.  In August 1982, the 
veteran's arch of the left foot hurt, and the plan was arch 
support.  A June 1989 podiatry medical record found pronated 
feet and foot orthotics were prescribed.  A Medical 
Evaluation Board (mainly addressing a left leg problem) noted 
flat foot.  An April 1990 Medical Board examination found 
clinically normal feet, but noted under summary of defects 
and diagnoses "bilateral foot pain."  On an April 1990 
Report of Medical History, the veteran indicated foot 
trouble, and an attending physician's assistant noted that 
foot refers to symptomatic pronation of both feet.  

In June 1990, the veteran filed a claim of service connection 
for flat feet, among other things.  An August 1990 VA 
examiner found that the veteran had flat feet with discomfort 
and limitations such as walking more than a half hour hurt.  
A March 1990 rating decision that denied the veteran's claim 
found no evidence of any disease or injury of the feet to 
establish that pes planus was acquired during service.  The 
veteran did not appeal this decision.  In January 2003, the 
veteran sought to reopen the claim.  

Pursuant thereto, in August 2003 the veteran underwent a VA 
examination.  She stated that she had noticed bilateral flat 
feet prior to enlistment in military service, and her feet 
had become painful during basic training with a lot of 
running.  During the course of her military career, the 
veteran had been given shoe orthotics, which were beneficial.  
The diagnosis was bilateral flat feet, severe without 
neurological or mechanical deficit.  The examiner opined that 
the veteran's bilateral flat feet were present prior to 
service, and of a congenital nature.  Further, her flat foot 
condition would be as it was today even after military 
service.

A February 2004 VA outpatient treatment note contained the 
veteran's complaint of bilateral plantar pain for years.  A 
September 2005 VA podiatry note indicated that the veteran 
had been referred for an evaluation of severe pain in the 
left foot.  The veteran related that she had never 
experienced pain in her feet prior to military service, and 
during her tenure she was continuously in scout boots.  Her 
problems actually began in basic training and had gotten 
worse throughout her career.  The veteran had to wear jump 
boots because the regular boots always caused pain even when 
she worse inserts.  The veteran reported that she had been 
required to run seven miles three to five times a week with 
painful feet.  Physical assessment found posterior tibial 
tendon was only 2-3/5 against resistance and it was 
exquisitely painful to palpation.  There was also pain 
dorsally.  The assessor found that the veteran had developed 
chronic posterior tibial tenosynovitis with possible 
attenuation due to her severe adult-acquired pes planovalgus 
deformity.  It was the podiatric surgeon's opinion that the 
veteran never had any problems prior to entering service, and 
her deformity developed over the nine years during the time 
she served, and to a reasonable degree of medical probability 
that the problem that she now had prevented her from walking 
normally was service connected.  

In March 2006, the same VA podiatric surgeon found that the 
veteran had pain along the plantar medial arch areas 
bilaterally and some mild tenderness residual to the 
posterior tibial tendon area (among other things).  The 
assessment was chronic tendinosis of the posterior tibial 
tendon, left foot worse than right, bilateral suspected 
Morton's neuromas, second intermetatarsal spaces, right foot 
worse than left.  The assessor opined that most of the 
veteran's deformities had been aggravated or at least stemmed 
from the fact that she was given improper shoe gear while in 
the military.  

Thereafter, a June 2006 VA examiner found that the veteran 
had bilateral foot bunions, and though she also had mild 
flexible pes planus, it could not be related to any military 
service without speculation.  

It is noted that since the last final denial in March 1990, 
which had denied a claim of service connection because the 
evidence had not shown a current disability of pes planus was 
acquired during service, the VA examinations and other 
opinions mentioned above addressed the question of a nexus, 
and thus are new and material.  Therefore, the claim is 
reopened.  38 C.F.R. § 3.156(a).  

In terms of the merits, the evidence it at least in 
equipoise.  Again, the veteran's service medical records had 
not noted any bilateral flat feet at entrance, and thus the 
presumption of soundness attached.  Even if the August 2003 
VA examiner's opinion that the veteran's bilateral flat feet 
were congenital could be considered clear and unmistakable 
evidence that demonstrated that the injury or disease in 
question existed prior to service, the record does 
additionally contain clear and unmistakable evidence that the 
any preexisting flat feet were not aggravated by such 
service.  Particularly, September 2005 and March 2006 VA 
podiatry notes contained a surgeon's statement that the 
circumstances of the veteran's military service had, in fact, 
aggravated her bilateral flat feet.  Moreover, the Board 
finds no reason to question the veteran's credibility such 
that the podiatrist's reliance upon her description of in-
service events undermined any probative value of his opinion.  
Compare LeShore v. Brown, 8 Vet. App. 405 (1995), where the 
Court held that a bare transcription in a medical record of 
the veteran's self-reported history, unenhanced by medical 
analysis, does not constitute competent medical evidence.  
Rather, the VA podiatrist assessed the veteran's current foot 
problems and its manifestations in relation to her in-service 
events that lasted eight years, and found likely aggravation.  

Even if the presumption of soundness had been rebutted, it is 
noted that the veteran's service medical records contain in-
service foot complaints, and at separation attending medical 
professionals noted bilateral foot pain and symptomatic flat 
feet, which could be found to show an increase in disability 
during service.  

Regardless, the positive opinions from the VA podiatric 
surgeon, when compared with the negative opinions of the VA 
examiners, brings the evidence to equipoise concerning a 
nexus between current bilateral flat feet and military 
service.  Thus, the benefit of the doubt is applied, and the 
claim is granted.  Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001).  

Bilateral wrist

As shown below, service connection is not warranted for a 
bilateral wrist disability.  

The veteran's service medical records show that in December 
1986 ganglion cyst, and she was instructed to perform no 
push-ups, pull-ups, or overhead work.  In June 1987 she had a 
dorsal ganglion cyst, and she was prohibited from doing push-
ups.  In October 1989, it was noted that the veteran had 
recurrent episodes of ganglion cyst right wrist.  Otherwise, 
the records did not mention a left wrist problem.  At 
separation, the veteran reported swollen or painful joints, 
but the attending physician's assistant made no notes about 
the veteran's wrists (unlike the veteran's feet, as mentioned 
above).  Objective examination found no clinical abnormality 
of the veteran's wrist.  

Post-service, a occupational therapy initial evaluation from 
Memorial Hospital noted that the veteran had awoken in March 
2001 with pain and had not recalled a specific incident that 
caused discomfort to the thumb and hand.  She reported that 
the pain began to increase last week and that it had radiated 
over the dorsal radial wrist.  The veteran had a positive 
Finklestein's test for tendonitis.  

A private record from Laura Feldman, D.O., contained the 
veteran's statement that she had had physical therapy for 
wrist stiffness in June 2001.  An April 2003 VA treatment 
note indicated a past medical history of joint pain, toes, 
fingers, wrist, knees.  

In October 2003, the veteran underwent a VA examination, with 
claims file review.  The veteran reported that she had 
developed bilateral wrist pain midway through her military 
service, which she attributed to the vigorous use of her 
hands and wrists while manipulating various items during the 
course of her career.  She had had wrist braces prescribed at 
VA after discharge, and continued to wear them occasionally.  
Physical assessment found 100 percent normal pain-free easy 
range of motion, normal grip strength without any complaint 
of wrist pain, and no tenderness about the wrist.  The 
examiner rendered a diagnosis of normal right and left wrist 
without neurological involvement.  

A March 2005 VA rheumatology consult note contained the 
veteran's report that she had had joint pain in her wrist and 
multiple other joints in the Army.  The assessment was mild 
lupus or undifferentiated connective tissue disease.  The 
assessor noted that the veteran might have to reconsider 
methotrexate, but for now she found her joint pain to be 
bearable.  

In June 2006, the veteran underwent another VA examination, 
with claims file review.  Physical assessment found no 
tenderness to palpation over the bilateral wrists, and range 
of motion was not limited by pain, weakness, fatigability, 
incoordination, or lack of endurance.  X-rays showed no 
evidence of fracture or narrowing of the carpal joint spaces.  
The diagnosis was history of right wrist dorsal ganglion, and 
the examiner stated that there was no current disability of 
the hands or wrists that could be related to the veteran's 
previous right wrist dorsal ganglion.  The veteran currently 
had pain-free range of motion and no evidence of dorsal wrist 
ganglion.  

Given the thorough nature of the VA examinations of record, 
the Board relies upon the examiner's clarification of the 
veteran's current disability.  See Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991) (holding that because the Board may 
not rely on its own unsubstantiated medical conclusions, it 
must rely on an informed medical opinion in order to 
adjudicate a claim); see also Cohen v. Brown, 10 Vet. App. 
128 (1997) (holding that health professionals are experts and 
are presumed to know the requirements applicable to their 
practice and to have taken them into account in providing a 
diagnosis). 

Both VA examiners determined that the veteran did not 
currently have a bilateral wrist disability, which is a 
necessary element of service connection.  See Brammer v. 
Derwinski, 3 Vet. App. 223 (1992) (recognizing that the 
existence of a current disability is the cornerstone of a 
claim for VA disability compensation such that a claimant 
must first have a disability to be considered for service 
connection); see also Sanchez-Benitez v. West, 13 Vet. App. 
282 (1999) (holding that in the absence of a diagnosis of 
underlying disease or pathology, pain in and of itself is not 
subject to service connection).  The June 2006 examination is 
particularly probative of the issue because that examiner had 
the benefit of a historical review of the entire claims file, 
which included any previous complaints of wrist pain as noted 
above in some private medical records.  See Boggs v. West, 11 
Vet. App. 334, 344 (1998) (holding that the Board may adjudge 
a more recent medical opinion to have greater probative 
value, particularly where the subsequent examiner had 
additional evidence available in rendering the opinion).  

Accordingly, because a crucial element of service connection 
has not been met, i.e., evidence of a current disability, a 
preponderance of the evidence is against the claim, and the 
benefit of the doubt is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

Right leg stress fracture

As demonstrated below, service connection is not warranted 
for a right leg stress fracture.  

The veteran's service medical records contain a March 1983 
medical record that the veteran had had bilateral shin splint 
pain for two weeks.  Examination elicited tenderness to 
palpation along middle 1/3 of tibia on right and distal 1/3 
of tibia on left.  The diagnosis was shin splint bilateral.  
In April, it was noted the veteran's shin splints with pain 
had continued for one month, which was related to running.  
She was tender over post tibialis muscle bilaterally.  A 
temporary profile was issued with no running, crawling, 
jumping, or prolonged walking.  A July 1984 consultation 
sheet that noted the veteran had a long history of shin 
splints.  
In February 1990, a radiology report indicated that the 
veteran had a subtle stress fracture on the anterior mid left 
tibia cortex.  A Medical Board Evaluation rendered diagnoses 
of history of stress fracture, left tibia, 1988, which 
appeared to have healed, and pain in left leg, etiology 
undetermined.  An April 1990 separation examination was 
clinically normal concerning the musculoskeletal system 
except for Medical Board findings; the assessor noted, under 
summary of defects, chronic left leg pain.  On the veteran's 
Report of Medical History, where she indicated joint pain, 
the attending physician's assistant noted chronic pain of the 
left leg.

Post-service, in a September 1990 rating decision, the 
veteran's residuals of stress fracture of the left tibia was 
service-connected.  In April 2003, the veteran stated that 
she had started having shin splints towards the end of basic 
training in March 1982.  

At an October 2003 VA examination, the veteran reported that 
she had been diagnosed as having shin splints in service.  
She stated that her only treatment for both tibias after 
discharge had been prescribed Motrin.  X-rays of both tibias 
were normal, and after objective assessment, the examiner 
stated that the veteran's bilateral tibial shin splints for a 
possible stress fracture would appear to have been well 
healed in that there was no redness or tenderness about 
either of her tibias and no muscle wasting above her thighs 
or calves.  

On her April 2005 VA Form 9, the veteran asserted that she 
had chronic pain in her shins.  

At a June 2006 VA examination, x-rays showed no evidence of 
stress fracture.  The examiner opined that there was no 
evidence of tibial stress fracture to the bilateral lower 
extremities.  

Notably, the existence of a current disability is the 
cornerstone of a claim for VA disability compensation.  See 
Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the 
VA's and the Court's interpretation of sections 1110 and 1131 
of the statute as requiring the existence of a present 
disability for VA compensation purposes cannot be considered 
arbitrary and therefore the decision based on that 
interpretation must be affirmed).  As shown by these VA 
examinations, which performed diagnostic testing, the veteran 
does not have a stress fracture of the right lower extremity, 
or any other noted objective problem.  Though the veteran's 
statements concerning a chronic shin disability have been 
considered, as a lay person she is not competent to offer 
evidence, i.e., a diagnosis of a current disability, which 
requires medical knowledge.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  

Because a preponderance of the evidence is against the 
claims, the benefit of the doubt doctrine is not for 
application.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001).  



ORDER

A claim of service connection for bilateral pes planus is 
reopened, and is granted on the merits.

Service connection for a bilateral wrist disability is 
denied.

Service connection for a stress fracture of the right leg is 
denied.  




REMAND

In light of the VCAA, additional evidentiary development is 
necessary; particularly the veteran should undergo another VA 
examination concerning her low back.

The veteran's service medical records show in September 1988 
the veteran complained of progressive hip pain that radiated 
down the leg.  Examination found left paraspinal muscle 
tenderness and left sciatic notch tenderness.  The assessment 
was left sciatica.  In September 1989 she had complained of 
back pain for a day.  She told the assessor that she had a 
history of fallen arches and needed medication for her back.  
Examination found pain in the muscular areas of lumbar 
region.  The assessor commented that the veteran seemed to 
just be in pain and sore from road march yesterday.    

In her January 2003 claim, the veteran stated that she sought 
service connection for a low back disability as secondary to 
her service-connected bilateral knee condition.  Service 
connection may be granted for disability which is proximately 
due to or the result of a service-connected disease or 
injury.  38 C.F.R. § 3.310 (a).  

An October 2003 VA examiner rendered a diagnosis of low back 
pain without neurological or mechanical deficits.  A June 
2006 VA examiner rendered a diagnosis of mechanical low back 
pain, which could not be related to her military service 
without speculation.  The VA examination request asked the 
examiner to consider the etiology question on a direct basis. 

After the veteran's appeal was certified, she submitted a 
June 2006 VA treatment record that rendered an impression of 
degenerative disc disease at L4-5 with small right 
paracentral disc protrusion impinging the right traversing L5 
nerve root.  

Given the veteran's initial contention regarding secondary 
service connection, a VA examiner should consider this 
medical question.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should update the record with 
any outstanding VA treatment records, or 
any additional private records that may be 
identified by the veteran.    

2.  The veteran should undergo a VA 
orthopedic examination, with claims file 
review.  The examiner should opine whether 
it is at least as likely as not that the 
veteran's low back problem(s) is 
proximately due to her service-connected 
bilateral knee and/or bilateral pes planus 
disabilities.  Alternatively, the examiner 
should opine whether it is at least as 
likely as not that a current low back 
disability is related to military service.  
An opinion must be supported by a 
rationale.  

3.  If the determination remains 
unfavorable to the veteran, the RO must 
issue a supplemental statement of the case 
and provide her a reasonable period of 
time in which to respond before this case 
is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


